PER CURIAM:
Greg Givens appeals from the district court’s order adopting the report and recommendation of the magistrate judge and dismissing Givens’ civil complaint without prejudice for lack of jurisdiction and failure to state a claim. We conclude that the order is neither a final order nor an appealable interlocutory order. Since Givens may cure the pleading deficiencies in the complaint that were identified by the district court, see Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993), we dismiss this appeal for lack of jurisdiction. See Fed.R.Civ.P. 54. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this Court and argument would not aid the decisional process.

DISMISSED.